DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed on 2/17/22. Claims 21 and 40 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-26, 29, and 31-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Patti (US PGPub 2004/0048459, hereinafter referred to as “Patti”).
Patti discloses semiconductor device as claimed.  See figures 1-12 and corresponding text where, Patti teaches, in claim 21, a device, comprising: 
a semiconductor substrate (110) having a first substrate surface and a second substrate surface (figure 2; [0028]). 
a dielectric (113) on the semiconductor substrate (110), the dielectric (113) having a first dielectric surface and a second dielectric surface, wherein the second dielectric surface is in direct contact with the first substrate surface (figure 2; [0028]; 
a depression (129) formed in the dielectric (113) (figure 5; [0031]); an aperture (120) extending through at least a portion of the dielectric (113) and at least a portion of the semiconductor substrate (110) (figure 5; [0031]); and 
a conductive material (132) having a first portion in the depression (129) forming a trace, a second portion in the aperture, and a third portion positioned within the dielectric and laterally between the first portion and the second portion, wherein the first portion and the second portion are electrically coupled by the third portion (figure 7; [0032]).  


    PNG
    media_image1.png
    380
    491
    media_image1.png
    Greyscale


Fig. 7 teaches a conductive material having a first portion (teal) embedded in a dielectric layer, a second portion (purple) in the aperture in the substrate, and third portion (yellow) between the first and second portion.

Patti teaches, in claim 22, wherein: the depression extends from the first dielectric surface to the second dielectric surface (figure 7; [0032]); and the aperture (129) extends from the first dielectric surface to the second substrate surface (figure 7; [0032]).  
Patti teaches, in claim 23, wherein the first, second, and third portions of the conductive material are generally homogeneous (figure 7; [0032]).  
Patti teaches, in claim 24, wherein the aperture extends from the first dielectric surface to the second substrate surface, and wherein the device further comprises: a passivation material (126) formed on the second substrate surface, wherein the passivation material has an opening generally corresponding to the aperture (figure 4; [0030]).  
Patti teaches, in claim 25, further comprising: a bond site (132) in the opening; and an interconnect component formed on the bond site (figure 7; [0032]).  
Patti teaches, in claim 26, wherein the interconnect component is a conductive pillar (figure 7; [0029], [0032]).  
Patti teaches, in claim 29, wherein the bond site is an exposed end of the second portion of the conductive material in the aperture (figure 7; [0032]).  
Patti teaches, in claim 31, wherein the first, second, and third portions of the conductive material are generally contiguous (figure 7; [0032]).  
Patti teaches, in claim 32, wherein the depression and the aperture are adjacent, wherein the first and third portions of the conductive material do not-3- 155651714.1Application No. 16/826,651Attorney Docket No. 010829-8977.US02Client Reference No. 2008-0724.02/USinclude a physical boundary between each other, and wherein the second and third portions of the conductive material do not include a physical boundary between each other (figure 7; [0032]).  

Patti teaches, in claim 33, a semiconductor device, comprising: 
a semiconductor substrate (110) having a first substrate surface and a second substrate surface (figure 2; [0028]); 
a dielectric (113) on the semiconductor substrate (110), the dielectric having a first dielectric surface (113) and a second dielectric surface (116), wherein the second dielectric surface is in contact with the first substrate surface (figure 2; [0028]); 
a depression (129) formed in the dielectric (figure 5; [0031]); an aperture (120) extending through the dielectric and at least a portion of the semiconductor substrate (figure 5; [0031]); and 
a conductive material (132) having a first portion at least partially filling the depression and forming a trace, a second portion at least partially filling the aperture, and a third portion positioned within the dielectric and laterally between the first portion and the second portion, wherein the first and second portion are electrically coupled by the third portion, and wherein the first, second, and third portions of the conductive material are generally contiguous (figure 7; [0032]).  
Patti teaches, in claim 34, wherein the aperture has a first open end at the first dielectric surface and a second open end at the second substrate surface, and wherein a first cross-sectional area of the aperture at the first open end is generally the same as a second cross-sectional area of the aperture at the second open end (figure 7; [0032]).  
Patti teaches, in claim 35, further comprising: a first passivation layer (126) on the first dielectric surface, wherein the first passivation layer has a first opening generally corresponding to the first open end; and a second passivation layer on the second substrate surface, wherein the second passivation layer has a second opening generally corresponding to the second open end (figure 4; [0030]).  
Patti teaches, in claim 36, further comprising: a first interconnect component attached to a first surface of the conductive material exposed in the first opening; and a second interconnect component attached to a second surface of the conductive material exposed in the second opening (figure 8; [0033]).  
Patti teaches, in claim 37, wherein the first and third portions of the conductive material are in direct contact and wherein the second and third portions of the conductive material are in direct contact (figure 8; [0033]).  

Patti teaches, in claim 38, a semiconductor wafer, comprising: 
a substrate (110) having a first substrate surface and a second substrate surface; a dielectric (113) on the semiconductor substrate, the dielectric having a first dielectric surface (113) and a second dielectric surface (116), wherein the second dielectric surface is in contact with the first substrate surface; 
a depression  (129) formed in the dielectric (116); an aperture (120) extending through the dielectric and at least a portion of the semiconductor substrate, wherein the aperture and the depression at least partially overlap in a lateral direction (figure 7; [0032]); and 
a conductive material (132) having a first portion in the depression forming a trace, a second portion in the aperture, and a third portion positioned in the dielectric where the aperture and the depression at least partially overlap, wherein the first and second portion are electrically coupled by the third portion (figure 7; [0029]).  

Patti teaches, in claim 39, wherein the aperture extends completely through the substrate and has an open end at the second surface of the substrate, and wherein the device further comprises: 
a passivation material (126) formed on the second substrate surface, wherein the passivation material has an opening generally corresponding to open end of the aperture (figure 7; [0032]).  
Patti teaches, in claim 40, further comprising: 
an interconnect component attached to an exposed surface of the second portion of the conductive material at the open end, wherein the exposed surface is a polished conductive material (figure 8; [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patti (US PGPub 2004/0048459, hereinafter referred to as “Patti”) as applied to claim 21 above, and further in view of Lee et at. (US 2009/0305502, hereinafter referred to as “Lee”).
Patti discloses the semiconductor method substantially as claimed.  See the rejection above.

Patti fails to show, in claim 27, wherein the interconnect component is a solder ball.  
Lee teaches a similar semiconductor device, in claim 27, wherein the interconnect component is a solder ball (figure 14; [0048]).  In addition, Lee provides the advantages of providing vertical integration between packaged integrated circuits that included solder bonds ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the interconnect component is a solder ball, in the device of Patti, according to the teachings of Lee, with the motivation of providing vertical integration between packaged integrated circuits. In addition, applicant fails to provide criticality to the use of solder ball, thus having a solder ball would prove to be equivalent in that both interconnection components would result in the vertical bonding of the integrated semiconductor devices.   

Pattie fails to explicitly show, in claim 28, wherein the interconnect component is a redistribution layer.  
Lee teaches a similar semiconductor device, in claim 28, wherein the interconnect component is a redistribution layer (figure 9; [0044]).  In addition, Lee provides the advantages of providing vertical integration between packaged integrated circuits that included solder bonds ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the interconnect component is a redistribution layer, in the device of Patti, according to the teachings of Lee, with the motivation of providing vertical integration between packaged integrated circuits. In addition, applicant fails to provide criticality to the use of redistribution layer, thus having a redistribution layer would prove to be equivalent in that both interconnection components would result in the vertical bonding of the integrated semiconductor devices.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patti (US PGPub 2004/0048459, hereinafter referred to as “Patti”) as applied to claim 21 above, and further in view of Patti (US PGPub 2004/0048459, hereinafter referred to as “Patti”).
Patti discloses the semiconductor method substantially as claimed.  See the rejection above.

Pattie fails to explicitly show, in claim 30, wherein the aperture has a depth of at least 50 microns from the first dielectric surface and an aspect ratio of at least 5:1. 
However, Pattie teaches, in claim 30, that the via depth can be controlled with a high degree of precision using conventional CMP processing techniques, for the purpose of stacking the integrated circuits vertically [0034-0035].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have the aperture has a depth of at least 50 microns from the first dielectric surface and an aspect ratio of at least 5:1, in the device of Patti, according to the teachings of Pattie, with the motivation of creating a via with a controlled high degree of precision for the purpose of stacking the integrated circuits vertically. In addition, applicant fails to provide criticality to the use of the aperture having that particular depth, thus would result in routine experimentation, where one of ordinary skill in the art would be capable of creating a desired depth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 16, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898